WILLIAMS and BRANNON, Judges,

(concurring):

We think the judgment should be reversed because, evidence of the discontinuance of the grade crossing was allowed to go to the jury. This is not a matter for which plaintiff can claim damages, and we must assume that defendant was prejudiced by this improper evidence. If it were not for this error we would not reverse. We do not think the refusal to give defendants instruction, to the effect that the jury must consider the peculiar benefits, if any, accruing to plaintiffs lot by the erection of the bridge, is prejudicial. The injury, if any, being permanent in nature, the court’s' instruction, given, which told the jury that the difference between the value of the lot immediately before, and its value immediately after, the erection of the bridge, covered completely the law on the quantum of damages in such a case. The comparative value necessarily included the benefits to the lot, if any. We do not deny the instruction refused correctly states the law, but we think the point stated in it is covered by the other instruction which was given.